No. 04-00-00821-CV
IN RE Jose Luis RAMOS
Original Mandamus Proceeding
Arising from the 229th Judicial District Court, Jim Hogg County, Texas
Trial Court No. CC-00-16
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	December 13, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R.
App. P. 52.8(a).  Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH